  Case 18-00783         Doc 88 Filed 04/28/21 Entered 04/28/21 14:06:24                    Desc Main
                                  Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                                       )   BK No.:      16-34142
Passages Hospice, LLC                                        )
                                                             )   Chapter: 7
                                                             )
                                                                 Honorable Janet S. Baer
                                                             )
                                                             )
                                    Debtor(s)                )
Gina Krol, as Chapter 7 Trustee for Passages Hospice,        )   Adv. No.: 18-00783
LLC                                                          )
                                                             )
                                    Plaintiff(s)
David Meiselman                                              )
                                                             )
                                                             )
                                    Defendant(s)             )

                                  AGREED JUDGMENT ORDER

       This matter coming before the Court on status, the Court being advised that the Plaintiff and
Defendant in the above-captioned adversary proceeding have agreed to entry of judgment, and the
Court being further advised that the parties, through their attorneys, have stipulated that:

  A) David Meiselman ("Meiselman") held a 25% membership interest in Passages Hospice, LLC
("Passages").

   B) From October 26, 2010 through the date that Passages filed its chapter 7 petition, Passages was
either insolvent within the meaning of 11 U.S.C. cection 101(32)(A) or became insolvent as a result of
one or more of the distributions listed below.

  C) Meiselman was a member of Passages.

  D) Meiselman received the following distributions from Passages:

                2010:    $ 145,005.00
                2011:    $ 245,615.00
                2012:    $ 9,915.00
                2013:    $ 19,520.00

   E) The distributions that Meiselman received as listed in paragraph D were not received as salary or
for payment of any debt that Passages owed to Meiselman.

  F) The parties each have received the advice and benefit of counsel in entering into this stipulation.

  Now, therefore, by agreement of the parties, based on the foregoing, IT IS HEREBY ORDERED AS
FOLLOWS:
  Case 18-00783       Doc 88    Filed 04/28/21 Entered 04/28/21 14:06:24 Desc Main
                                   Document Page 2 of 2
  1. Judgment is entered against David Meiselman, in favor of Gina Krol, as Chapter 7 Trustee for
Passages Hospice, LLC, on Counts IV, V and VI in the amount of $171,251.

  2. Execution of this judgment is stayed for 45 days after entry of this order.

   3. Meiselman agrees not to transfer assets outside the ordinary course of business while execution is
stayed.

                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: April 28, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Abraham Brustein, #327662
 Julia Jensen Smolka, #6272466
 DiMonte & Lizak, LLC
 216 W. Higgins Road
 Park Ridge, Illinois 60068
 Phone: 847-698-9600
 Fax: 847-698-9626
 Email: abrustein@dimontelaw.com
         jsmolka@dimontelaw.com
